Jackson, Chief Justice.
In this case the defendant in error moved to open the record for the purpose of claiming damages under the 4282 section of the Code, which motion was granted. There is no appearance for the plaintiff in error, no abstract or brief filed, and no excuse of any sort for the failure of his *638counsel to represent the cause here, and the case was about to be dismissed for want of prosecution, when the defendant in error made the motion to open the record with a -view to claim damages because the case was brought here purely for the purpose of delay.
The action was for slander, the verdict of the jury is for the plaintiff below, the defendant in error here, the sum of three hundred and fifty dollars. The proof disclosed in the record is overwhelming, there is no error of law in the court, the slander is the charge of adultery on the part of the female who brought the suit, there is no fact proven which sustains it, and no reason either for the slander or for bringing the cause here. It must have been brought solely for delay. The fact that no sort of preparation was made to prosecute the cause here, and that neither the party nor his counsel appeared here, or made excuse of any sort for not appearing, furnishes evidence, additional to the facts contained in the record, that delay was his sole object. Therefore the motion of the defendant in error is granted, and it is ordered that the judgment be affirmed, with ten per cent, damages for delay.
Judgment affirmed with damages.